DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/22 has been entered.
 
The response filed on 01/31/22 has been entered. 

Applicant’s arguments filed 01/31/22 have been fully considered but they are not deemed to be persuasive.

Claims 1-5, 7-28, 34-38 are pending in this office action and claims 1-2, 4-5, 7-23 and 37-38 are under examination in this office action.
	
Maintained Election/Restrictions
Applicant's election with traverse of Group I (claims 1-23) in the reply filed on 4/20/20 is acknowledged.  The traversal is on the ground(s) that the present claims would not be unduly burdensome upon the Examiner.  This is not found persuasive because when the claims are found allowable, the right to a rejoinder was made in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 24-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/20/20.

The elected species is silanated quaternary amine.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed January 31, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

	Necessitated by Amendment Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-23 and 37-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over De Szalay (US 2013/0280312) in view of Lan et al. (US 2017/0280716) and Ramirez et al. (EP 1955593), Kimpton et al. (US 5650473) and Patel et al. (US 5585407).
 	De Szalay teaches with regards to instant claim 1, and 37-38, a composition that has sanitization benefits (see abstract, 0001) comprising a biocidal active (quaternary alkyl ammonium, (see 0017), a neutralized acrylic polymer (see 0067, as required by instant claim 7), benzyl alcohol (see 0052) and a carrier (see 0043) where the carrier is water (see 0015 as required by instant claim 6) and the biocidal is present at 0.01-1% preferable (see 0052, as required by instant claim 5), a nonionic surfactant (see 0011, as required by instant claim 14). 
 However, De Szalay fails to specifically teach that the biocidal is a quaternary amine (as required by instant claim 2 and fails to recite the amount of water. 
With regards to instant claim 1, Lan teaches a surface disinfectant with residual  biocidal effect (see tittle) wherein the formulation may comprises a biocidal active silanated quaternary amine such as 3(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (see 0100 as required by instant claims 1-2 and 4 in-part) and also teaches that the composition comprises an acrylic polymer (see 0025), wherein the` polymer binder is an oxazoline (see 0079) and can be a styrene based, acrylic based  or a resin (see Table 11) and maybe in a solid form (see 0122) a carrier (i.e., water see 0104- 0105 as required by instant claim 1 and 6, at a concentration from 0-99% based on the disinfectant formulation (see claim 25)) wherein the biocidal agent is in a concentration preferable 0.05-3% (see 0103, as required by instant claims 5 and 19), a nonionic surfactant (as required by instant claim 14, see 0112-0116) at a concentration ranging from 0.01-5% (see 0119, as required by instant claim 17), a solvent, diethylene glycol monomethyl ether (see 0106 as required by instant claims 1 and 18). With regards to claim 38, Lan teaches the composition comprises a coalescence solvent (i.e., diethylene glycol monoethyl ether, see 0106). 
However, Lan fails to teach the polymer is a neutralized styrene acrylic polymer or resin and also fails to teach the plasticizer and the benzyl alcohol as required by the claims. 
Ramrez et al. teach benzyl alcohol in a disinfectant formulation from 0.1-2.5 % (see claim 4, as required by instant claims 22-23) comprising a nonionic surfactant from 0.005-3% (see claim 5 as required by instant claim 17), wherein the solvent is a glycol (see claim 26).
Kimpton et al. teach a polymer comprising styrene prepared by polymerization and neutralization (see abstract) with a molecular weight below 10,000 Dalton (as required by instant claims 9-10 (see abstract and claim 3) as a surface cleaner wherein the polymers have good soil release properties that can be used in a cleaning comprising neutralized acrylic polymer wherein the polymer comprises 90% weight of acrylic and styrene. Kimpton also teaches instant claim 8, but fails to teach the glass transition temperature as required by instant claim 11.
Patel teaches water-based composition used for inhibition of growth microbes comprising a biocide, water and wax (see abstract) and plasticizer (see col. 8, lines 50), wherein the plasticizer is tributoxyethyl phosphate (see same)at a concentration of 0.1-2.5% (see col. 8, lines40+), coalescent solvent which can be a mono ether diethylene glycol (see col. 5, lines 56+). Patel teaches the wax is 2-4% (see Table 1).
It would have been obvious to one of ordinary skill in the art to substitute the quaternary ammonium salt with that of Lan  and incorporate and expand the teachings of Lan incorporating the teachings of Ramirez, Kimpton and Patel, and formulate a composition for sanitization of fabric  or surfaces that has a neutralized acrylic polymer, a biocidal active agent a silanated quaternary amine and a carrier  with a reasonable expectation of success because Lan teaches the inclusion of acrylic polymer having an oxazoline homopolymer wherein the polymer has an acrylic base or a copolymer with either acrylic or styrene (see page 12, Tale 11) as taught by Kimpton for the cleaning of soiled fabrics or surfaces and include in the composition, as it would have been obvious to neutralize to maintain solubility.  One of ordinary skill in the art would have added to the formulation a plasticizer, oxidized wax, water the coalescence solvent because the art recognizes the use of all the agents in a formulation for cleaning surfaces or for protecting the surface from microbes and choose the agent based on the end use as each agent adds a benefit for the intended use. For example, the choice of silanated quaternary amine such as 3(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride adds benefit to the surface being treated for residual properties (see 0100). 
Although the Tg of the neutralized styrene acrylic is not taught, the Tg is the property of the specific neutralized styrene acrylic, thus one cannot strip the property from the compound.
It would have been obvious that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07. 
Additionally, because Lan teaches the water content can range from 0-99%, and De Szalay teaches water in their formulation, Kimpton teaches to add water to balance the formulation, Patel teaches water in their formulation , one of ordinary skill in the art would have been motivated to add water greater than 45% to the formulation because Lan makes it obvious to have water greater than 45% based on the teachings of Lan.   
 	Applicant argues that DeSzalay specifically states that "[t]he primary constituent of the topical germicidal compositions is an alcohol constituent." Therefore, Applicant contends that DeSzalay teaches away from the claimed invention and that one of ordinary skill in the art wouldAttorney Docket No. 043651/09102 not have combined DeSzalay with the other cited references to arrive at the claimed invention. 
Furthermore, Applicant submits that De Szalay focuses on personal care and not residual sanitization. Applicant focuses on leaving a biocidal coating that is streak free onto a surface that provides a residual sanitization benefit. Skin inherently is low gloss and would not show streaking, like hard surfaces such as a black granite counter top 
would so would not be pertinent to the problem being solved by the composition of the present invention anyway. 
 	In response, Applicant’s argument is found not persuasive. With respect to the art rejection above,  the intended use of the claimed composition Applicant is arguing is found not persuasive because a composition does not patentably distinguish that the composition is not capable of use as a biocidal coating per se, since such undisclosed use is inherent in the reference composition, specifically all the agents are found in a sanitizing composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
It should be noted that the claims are to a composition, and the composition can be used for any purpose for the following reasons: the active agents recited in the claims have been used in the treatment of biocidal residue. Whether De Szalay focuses on personal care or not is not the issue at hand. A composition is a composition. With regards to Patel it is not clear what the argument is as Patel does teach a composition for application to inhibition of bacteria growth. The art recognizes the use of benzyl alcohol in a composition for sanitization.  With respect to the art rejection above,  the intended use of the claimed composition, Applicant’s argument is found not persuasive because a composition does not patentably distinguish that the composition is not capable of use as a biocidal coating per se, since such undisclosed use is inherent in the reference composition, specifically because all the agents are found in a sanitizing composition, one of ordinary skill in the art will modify the compositions of the cited art to result in the instant claimed invention.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  Thus, the claimed invention would have been prima facie obvious at the time the claimed invention was made.


No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                             04/20/22